56 F.3d 24
Bennie EDWARDS and Joann Edwards, Plaintiffs-Appellees,v.ARMSTRONG WORLD INDUSTRIES, INC., et al., Defendants,The Celotex Corporation, Defendant-Appellant.
No. 92-1557.
United States Court of Appeals,Fifth Circuit.
June 7, 1995.

Jeffrey W. Warren and Wendy V.E. England, Bush, Ross, Gardner, Warren & Rudy, Tampa, FL, for appellant.
Brent M. Rosenthal, Dallas, TX, for appellees.
Appeal from the United States District Court for the Northern District of Texas;  David O. Belew, Jr., District Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before POLITZ, Chief Judge, and JONES, Circuit Judge.
PER CURIAM:*


1
This matter is on remand from the Supreme Court, Celotex Corporation v. Edwards, --- U.S. ----, 115 S. Ct. 1493, 131 L. Ed. 2d 403 (1995), which reversed the decision of this court reported at 6 F.3d 312 (5th Cir.1993).  In accordance with the Supreme Court's mandate, the judgment of the district court granting to the Edwards enforcement on the supersedeas bond filed by Northbrook Property and Casualty Insurance Company is hereby REVERSED.



*
 Because of the intervening death of Senior Circuit Judge Irving L. Goldberg, this matter is being handled by a quorum, 28 U.S.C. Sec. 46(d)